Citation Nr: 1134757	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-41 962	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for service-connected low back intervertebral disc syndrome (low back disability), currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's representative 



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's representative testified at a hearing at the RO before the undersigned on May 11, 2011.  A transcript of the proceeding is of record. 


FINDING OF FACT

On May 11, 2011, prior to the promulgation of a decision in the appeal, the Board received notification through the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


